Taft, J.
The ground of demurrer as presented in argument, is that the service and proceedings on which the judgment was founded were not fully set forth, but only the judgment itself. It is not necessary that the record of the proceedings and judgment in a domestic case should be recited or exhibited. That is a matter of evidence. The statement, however, of the facts requisite to show a valid foreign judgment are not stated Memphis Med. Col. v. Newton, 2 Handy, 164.
By section 120 of the Code, it is sufficient to allege that the judgment was duly rendered, and that the defendant owes the amount thereof to the plaintiff. But that section does not apply to foreign judgments. In declaring upon such a judgment, it is necessary to state the same facts which were necessary in a declaration under the old practice.
And I think that it was necessary to show that the court had jurisdiction of the case, and rendered the judgment between the parties at the term, and that the judgment remains in force.
Demurrer will be sustained.
*30The copy of the judgment need not be exhibited as part of the petition, and can not properly be so exhibited, but a copy ought to be so filed with the petition, under section 117 of the Code. See opinion of Gholson, J., 2 Handy, 164.